TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED JANUARY 15, 2016



                                       NO. 03-13-00802-CV


                                 Byron David Pearson, Appellant

                                                  v.

                                    Heather Pearson, Appellee




         APPEAL FROM 201ST DISTRICT COURT OF TRAVIS COUNTY
     BEFORE CHIEF JUSTICE ROSE, JUSTICES BOURLAND AND ABOUSSIE*
              AFFIRMED -- OPINION BY JUSTICE ABOUSSIE




This is an appeal from the decree signed by the trial court on October 31, 2013. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s decree. Therefore, the Court affirms the trial court’s decree. The appellant

shall pay all costs relating to this appeal, both in this Court and the court below.



* Before Marilyn Aboussie, Chief Justice (retired), Third Court of Appeals, sitting by
assignment. See Tex. Gov’t Code § 74.003(b).